Order, so far as appealed from, unanimously affirmed, with $20 costs and disbursements. As each successive appointment until the last was made from the civil service list, the next three on the list were reached for certification ”. (Rules of the Municipal Civil Service Commission, rule V, § VIII, subd. 2, par. [b].) Petitioners’ names were so far down on the list that they were not reached during the periods of their service in the armed forces, nor during the life of the list. The circumstance that the Municipal Civil Service Commission for convenience supplied to the appointing power many more names than were reached, including those of petitioners, does not mean that within the meaning of section 246 of the Military Law they were reached for certification during military duty. Present — Martin, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ. [See post, p. 874,]